Citation Nr: 1608274	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left shoulder disability.

2. Entitlement to service connection for back disability, to include as secondary to service-connected right knee tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs. In that rating decision, the RO denied service connection for left shoulder and back disabilities.

In a September 2014 Board decision, the Board denied service connection for left shoulder and back disabilities. The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court). The parties (the Veteran and VA) submitted to the Court in December 2015 a joint motion to vacate the portion of the September 2014 Board decision that denied service connection for left shoulder and back disabilities, and to remand those issues to the Board for readjudication. The Court granted that joint motion.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left shoulder disability that began following a sports injury during service. He contends that he has low back disability that first became symptomatic during or soon after service; or that his service-connected right knee tendonitis caused or has aggravated the low back disability.

In the December 2015 joint motion, the parties stated that the history of searches for the Veteran's service medical records left questions as to whether his complete service medical records were part of his claims file. In 1979, the RO was unable to obtain records from service department sources. The Veteran submitted copies of service medical records in his possession. After he submitted those records, additional service medical records were added to his claims file. Nevertheless, in January 2011, he asserted that the service medical records associated with his claims file were incomplete. The relevant records that he believes are missing are records of treatment for a left shoulder injury that he sustained while he was in stationed in Scotland. His service personnel records confirm that he was stationed in Scotland from 1969 to 1971. The claims file contains some service medical records from that period, but none addressing any shoulder injury. The Board is remanding the claim for further efforts to obtain the Veteran's complete service medical records.

In April 2009, the Veteran wrote that he sustained left shoulder injury in service in 1968. He stated that he underwent left shoulder surgery in 1999, and that Dr. E. B. found cartilage damage from the 1968 injury. The claims file contains private treatment records from 1999, but those records do not address left shoulder problems or surgery. On remand, the Veteran should be afforded the opportunity to provide information from Dr. B., or to request that VA obtain records of that treatment.

After the additional medical records have been sought, the Veteran should have a VA medical examination, with file review and opinion as to the likely etiology of current left shoulder disability.

In January 1979, the Veteran submitted a claim for service connection for several disorders, but not for any disorder affecting his back. However, on VA medical examination in March 1979, the Veteran reported having chronic low back pain. Later, in 2009, he submitted a claim for service connection for back disability. The Board is remanding the claim for a VA medical examination with file review and opinion as to the likelihood that current back disability is related to pain reported in 1979, and in turn to any injury or other event during service. The Veteran also contends that current low back disability is related to his service-connected right knee disability, which has been described as tendonitis. In April 2009, he wrote that a neurologist, B. R., found a relationship between his right knee disability and his low back problems. On remand, the Veteran should be afforded the opportunity to provide information from Dr. R., or to request that VA obtain records of that treatment. The VA examination on remand should also contain opinion as to the likelihood that right knee disability, including any gait alteration, proximately caused or has aggravated current back disability.

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate government records depositories the Veteran's complete service medical records. Document in the claims file the requests for the records and the responses.

2. Ask the Veteran to submit records of post-service treatment by E. B., M.D., regarding his left shoulder, and by B. R., M.D., regarding his back. Inform the Veteran that he may provide VA the addresses and (approximate) dates of treatment, and ask that VA seek the records. If the Veteran requests, request those records.

3. Schedule the Veteran for a VA medical examination to address the likely etiology of current disorders of the left shoulder and low back. Provide the Veteran's claims file (including any additional medical records obtained pursuant to this remand) to the examiner for review. 

Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses of current disorders affecting the left shoulder and low back. Ask the examiner to report any effects that the Veteran's right knee tendonitis has on his gait or other body mechanics on the present examination, and as reported in his medical records. 

With respect to each current left shoulder disorder, ask the examiner to provide an opinion as to whether it is at least as likely as not that the disorder is related to injury or other events during service.

With respect to each current low back disorder, ask the examiner to provide an opinion as to whether it is at least as likely as not that the disorder: (a) is related to injury or other events during service; (b) was proximately caused by his right knee tendonitis; or (c) has been aggravated by his right knee tendonitis.

Ask the examiner to explain the findings and opinions provided.

4. Thereafter, review the expanded record and reconsider the remanded claims. If any claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

